DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on May 25, 2021. Amendments to claims 10 and 15 and cancellation of claims 1-9, 13, 14, 18 and 19 have been entered. Terminal disclaimer (TD) filed on May 26, 2021 has been accepted and entered. The TD obviates a potential Double Patenting rejection w.r.t US Patent 10,402,800 B2 (See Interview Summary of May 26, 2021). Subsequent to the interview, claims 10 and 15 are further amended and claims 12 and 17 are canceled by an Examiner’s Amendment as discussed below. 
Claims 10, 11, 15 and 16 are pending in this application. The Allowable Subject matter is discussed below. 

Examiner’s Amendment
	
2.	The application has been amended as follows. Authorization for the cancellation was provided by the Applicant’s representative, Ali Imam (Reg. No. 58,755), during an interview on May 26, 2021.  
In the claims: 
	10. (Currently Amended) A computer-implemented authentication method for authenticating a customer using an automatic teller machine (ATM) for engaging in a financial transaction, the method comprising: 
	implementing components of the ATM, including at least one computer memory and at least one computer processor, to perform steps including: 
	processing an ATM access device submitted by the customer to identify a customer account; 
wherein the triggering comprises detecting an inserted ATM access device at an ATM in order to actuate image capture; 
	accessing an authentication database in the computer memory including a stored image of the customer; 
	authenticating the customer by comparing, using a comparison algorithm executed by the at least one computer processor, the stored image with the captured image to authenticate the customer, 
wherein the authenticating includes: 
	scoring a degree of correspondence based upon the comparison; 
	determining a transaction type requested by the customer; 
	approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; 
	continuously capturing an image of the authenticated customer engaging in the financial transaction using the image capturing device; 
	monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction; and 
	requiring additional authentication when an interruption is detected, 
	wherein the monitoring comprises detecting an interruption upon detection of a different captured image,  
performing a secondary authentication, in response to detecting the interruption, by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter, wherein the biometric parameter comprises at least one of retinal data that 
	scoring a degree of correspondence based upon a result of comparing the retinal data and the fingerprint data with the stored retinal data and the fingerprint data, respectively, and
approving the transaction for processing when the degree of correspondence meets a predetermined threshold value for the determined transaction type. (Claims 10 and 15)
	11. (Original) The method of claim 10, wherein the comparing the stored image with the captured image comprises comparing a captured facial snapshot with a stored facial snapshot. 
	12 - 14. (Canceled) 
	15. (Currently Amended) An automatic teller machine (ATM) system for authenticating a customer using the ATM for engaging in a financial transaction, the system comprising: 
at least one computer memory configured to store customer data and instructions and to be accessible to the ATM; and 
at least one computer processor configured to execute instructions to perform steps including: 
	processing an ATM access device submitted by the customer to identify a customer account; 
	triggering image capture of the customer engaging in the transaction using an image capturing device associated with the ATM, wherein the triggering comprises detecting an inserted ATM access device at an ATM in order to actuate image capture; 
	accessing an authentication database in the computer memory including a stored image of the customer; 
	authenticating the customer by comparing, using a comparison algorithm executed by the at least one computer processor, the stored image with the captured image to authenticate the customer, wherein the authenticating includes: 
		scoring a degree of correspondence based upon the comparison; 
		determining a transaction type requested by the customer; 
		approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; 
		continuously capturing an image of the authenticated customer engaging in the financial transaction using the image capturing device; 
		monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction; and 
	requiring additional authentication when an interruption is detected, 
	wherein the monitoring comprises detecting an interruption upon detection of a different captured image, 
performing a secondary authentication, in response to detecting the interruption, by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter, wherein the biometric parameter comprises at least one of retinal data that relates to the customer received from a retinal sensor and fingerprint data that relates to the customer received from a fingerprint reader sensor, 
	scoring a degree of correspondence based upon a result of comparing the retinal data and the fingerprint data with the stored retinal data and the fingerprint data, respectively, and
	approving the transaction for processing when the degree of correspondence meets a predetermined threshold value for the determined transaction type. (Claims 10 and 15)
	16. (Original) The system of claim 15, wherein the comparing the stored image with the captured image comprises comparing a captured facial snapshot with a stored facial snapshot. 
	17 - 19. (Canceled)
Allowable Subject Matter

3.	Claims 10, 11, 15 and 16 are allowed. 
4.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The steps in claim 10 of “implementing components of the ATM, including at least one computer memory and at least one computer processor, to perform steps including: processing an ATM access device submitted by the customer to identify a customer account; triggering image capture of the customer engaging in the transaction using an image capturing device associated with the ATM, wherein the triggering comprises detecting an inserted ATM access device at an ATM in order to actuate image capture; accessing an authentication database in the computer memory including a stored image of the customer; authenticating the customer by comparing, using a comparison algorithm executed by the at least one computer processor, the stored image with the captured image to authenticate the customer, wherein the authenticating includes: scoring a degree of correspondence based upon the comparison; determining a transaction type requested by the customer; approving the transaction for processing if the degree of correspondence is sufficient for the determined transaction type; continuously capturing an image of the authenticated customer engaging in the financial transaction using the image capturing device; monitoring the continuously captured image for an interruption during the financial transaction and after completion of the financial transaction; and requiring additional authentication when an interruption is detected, wherein the monitoring comprises detecting an interruption upon detection of a different captured image, performing a secondary authentication, in response to detecting the interruption, by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter, wherein the biometric parameter comprises at least one of retinal data that relates to the customer received from a retinal sensor and fingerprint data that relates to the customer received from a fingerprint reader sensor, scoring a degree of correspondence based upon a result of comparing the retinal data and the fingerprint data with the stored retinal data and the fingerprint data, respectively, and
approving the transaction for processing when the degree of correspondence meets a predetermined threshold value for the determined transaction type” are limitations, which when considered collectively as an ordered combination, are indicative of integration into a practical application. 
For these reasons, claim 10 is deemed patent eligible under 35 USC 101. Independent claim 15 is also deemed patent eligible based on similar reasoning and rationale.
Dependent claims 11 and 16 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
5.	The following is the examiner’s reasons for indicating allowance over prior art: 
	In claims 10 and 15, the prior art of record (Monroe (US Pub. 2010/0111377 Al) in view of Carter et al. (US Patent 8,028,896 B2)) does not explicitly suggest a computer-implemented authentication method and an automatic teller machine (ATM) system for authenticating a customer using the ATM for engaging in a financial transaction, including the steps of “requiring additional authentication when an interruption is detected, wherein the monitoring comprises detecting an interruption upon detection of a different captured image, performing a secondary authentication, in response to detecting the interruption, by capturing a biometric parameter and comparing the captured biometric parameter with a stored biometric parameter, wherein the biometric parameter comprises at least one of retinal data that relates to the customer received from a retinal sensor and fingerprint data that relates to the customer received from a fingerprint reader sensor, scoring a degree of correspondence based upon a result of comparing the retinal data and the fingerprint data with the stored retinal data and the fingerprint data, respectively, and approving the transaction for processing when the degree of correspondence meets a predetermined threshold value for the determined transaction type”. For these reasons claim 10 and 15 are deemed allowable over prior art. Dependent claims 11 and 16 are deemed allowable by virtue of dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are: 
	(a) Takahashi et al. (US Patent 10,991,219 B2) discloses a security system includes a camera that captures an image of a monitoring area, a recorder that stores the captured image which is captured by the camera, a sensor that detects a matter in the monitoring area, a video monitoring and display device that causes a monitor to display the captured image of the monitoring area from the camera or the recorder, and a BLE reception device that detects a signal from a BLE transmission terminal which is installed or maintained by a guard who patrols the monitoring area. In a case where the matter is detected in the monitoring area, the video monitoring and display device extracts the captured images of the suspect or the guard, chronologically arranges the captured images, and displays the captured images on the monitor. Furthermore, in a case where the video monitoring and display device displays the captured images of the guard, the video monitoring and display device also displays positional information of the BLE transmission terminal in association with the captured images of the guard.
	(b) Papakipos et al. (US Patent 10,728,442 B2) discloses a method of monitoring one or more sensors of a computing device that is in a locked state and is associated with an authorized user of a social-networking system, identifying, based on information associated with the authorized user, content to be downloaded from the social-networking system, and downloading the identified content from the social-networking system, wherein the identified content is stored for display after the computing device is unlocked. The downloading may be in response to determining that an operation to unlock the computing device is imminent, and the content may include commonly-viewed content. The downloading may include downloading one or more notifications from the social-networking system. The downloading may be based on one or more previous habits of the authorized user. The information associated with the authorized user may include information indicating that the authorized user habitually checks one or more sites or feeds.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

May 27, 2021